UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6515


UNITED STATES OF AMERICA,

                 Petitioner - Appellee,

          v.

LUKE PREACHER,

                 Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-hc-02179-FL)


Submitted:   September 29, 2015            Decided:   October 7, 2015


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Leza Lee Driscoll, LAW OFFICE OF LEZA LEE DRISCOLL, PLLC,
Raleigh, North Carolina, for Appellant.       Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, Assistant United
States Attorney, Michael Bredenberg, Special Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       On August 20, 2014, the Government filed a Certificate of a

Sexually    Dangerous       Person       against      Luke    Preacher,        seeking   his

civil commitment pursuant to 18 U.S.C. § 4248 (2012).                             Preacher

moved to dismiss the proceeding, asserting that he was not in

the legal custody of the Bureau of Prisons (“BOP”) at the time

the Government initiated the civil commitment proceeding.                                The

district    court   denied         the    motion      and    subsequently       determined

that   Preacher     qualified        as    a       sexually    dangerous       person    and

ordered his commitment to the care and custody of the Attorney

General.      Preacher       appeals,       challenging        the     district      court’s

determination that the Certificate was timely filed.

       As Preacher correctly notes, a person must be under the

legal custody of the BOP at the time the Government files a

Certification     of    a    Sexually       Dangerous         Person;    otherwise,      the

civil commitment proceeding must be dismissed.                          United States v.

Joshua,    607 F.3d 379,    388    (4th       Cir.    2010);     see    18   U.S.C.

§ 4248(a)     (providing       that        civil      commitment        proceeding       may

commence against a person “who is in the custody of the Bureau

of Prisons”).       Thus, for Preacher’s commitment under § 4248 to

stand, he must have been under both the physical and the legal

custody of the BOP on August 25, 2014.                       We find that he was, and

therefore affirm.



                                               2
       On April 25, 2000, the Fort Hall Police Department on the

Fort Hall Indian Reservation in Idaho arrested Luke Preacher on

charges       of    rape,       abduction        for      defilement,            possession      of

marijuana,         and    endangering          the     welfare        of     a     minor    child.

Preacher pled guilty to rape and was sentenced to nine months’

imprisonment.

       Preacher subsequently pled guilty in the federal district

court    to    aggravated            sexual    abuse      of    a    child       within     Indian

Country based on the same conduct for which he pled guilty in

the tribal court.                The district court sentenced him to 168-

months’      imprisonment.             The     district        court       was   silent     as    to

whether the 168-month term was to be served concurrently with or

consecutive to the nine-month sentence imposed by the tribal

court,       but   the     court      did     recommend        that       “the     defendant     be

credited with all time served, including time served through

tribal       court.”            On     January       5,    2001,          the    tribal      court

relinquished authority over Preacher and turned him over to the

U.S. Marshals to begin serving his federal sentence.

       Preacher          contends      that,     due      to        the     district       court’s

recommendation           that    he    receive       credit         for    all     time    served,

including that served under his tribal sentence, his federal

term    of    imprisonment           expired    on     April     25,       2014,    exactly      168

months    after      his    arrest       by    the   Fort      Hall       Police     Department.

This argument fails.

                                                 3
       Assuming   Preacher      is    correct       that    the    district        court

intended a credit for all nine months of his tribal sentence,

this   calculation      would   not       be    binding    on     the   BOP   if    not

permitted   under    18   U.S.C.      §    3585(b).        District     courts      lack

authority to compute credit at sentencing.                        United States v.

Wilson, 503 U.S. 329, 334 (1992).                  Under 18 U.S.C. § 3585(b),

the    Attorney   General,      acting         through    the   BOP,    makes    these

calculations.     Id.     In determining the amount of prior custody

credit a defendant is to receive, § 3585(b) directs the BOP to

give the defendant credit “for any time he has spent in official

detention prior to the date the sentence commences . . . as a

result of the offense for which the sentence was imposed; . . .

that has not been credited against another sentence.”                     18 U.S.C.

§ 3585(b) (emphasis added).

       Here, the BOP heeded the district court’s recommendation

and calculated the credit available to Preacher under § 3585(b).

First, the BOP determined that the tribal authorities credited

Preacher’s nine-month sentence with all of the time served from

April 25, 2000, the date of his arrest, until January 5, 2001,

the date the tribal court relinquished authority over Preacher.

Because Preacher received credit for time served from the Fort

Hall Jail, the BOP appropriately determined that Preacher was

not entitled any additional prior custody credit against his

168-month federal sentence.               See 18 U.S.C. § 3585(b); see also

                                           4
Wilson, 503 U.S. at 337 (“Congress made clear that a defendant

could not receive a double credit for his detention time.”).

Accordingly,      Preacher   commenced        serving    his    168-month      federal

sentence on January 5, 2001.              Accounting for good time credit,

Preacher’s release date was appropriately computed to be October

12, 2014.

      In   sum,   on   the   date   the    Government      initiated         the   civil

commitment    proceeding,       August    25,    2014,    Preacher      was    in   the

physical as well as the legal custody of the BOP.                            Thus, the

district court had authority to proceed with the determination

of whether to certify Preacher as a sexually dangerous person.

Accordingly,      we   affirm    the      district      court’s       order    denying

Preacher’s motion to dismiss the proceeding and therefore affirm

the   civil   commitment     order.       We    dispense       with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                              AFFIRMED




                                          5